      Case 1:15-cv-08725-GBD-RWL Document 232 Filed 04/30/19 Page 1 of 2




                                                                                  April 30, 2019

       Re:     UMB Bank, N.A., as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD-RWL

Dear Judge Lehrburger:

       We write jointly on behalf of Plaintiff UMB Bank, N.A., as Trustee (“the Trustee”) and
Defendant Sanofi, pursuant to the Sixth Amended Discovery Plan and Scheduling Order (ECF
No. 224) requiring the parties to submit a status report to Your Honor every 60 days.

I.     Pending Motions

        On April 22, 2019, Sanofi filed a letter motion for leave to serve deposition subpoenas on
third party CVR holders Stonehill Master Fund Limited, Stonehill Institutional Partners, L.P.
(collectively, “Stonehill”), and Michael Stern of Stonehill (ECF No. 227). The Trustee and
Stonehill filed letters in opposition to Sanofi’s letter motion on April 25, 2019 (ECF No. 229;
ECF No. 230). Sanofi filed a letter in response to the Trustee’s and Stonehill’s letters on April
26, 2019 (ECF No. 231).

II.    Fact Discovery

       A.      Document Production

       The Trustee has completed its production of documents responsive to Sanofi’s requests.

       Sanofi has completed its production of documents responsive to the Trustee’s requests.

       The parties reserve their rights to challenge the completeness of each other’s document
production.

       B.      Depositions

       Fact depositions have been completed.

       The parties continue to confer concerning Sanofi’s designation of prior deposition
testimony as Rule 30(b)(6) testimony, and with respect to a single deposition errata.

       C.      Subpoenas

        The Trustee has issued subpoenas for documents of third parties who provided services to
Sanofi. Production of documents responsive to these third-party subpoenas is largely complete.
The Trustee will continue to meet and confer with the subpoenaed parties regarding the adequacy
of these productions.
       Case 1:15-cv-08725-GBD-RWL Document 232 Filed 04/30/19 Page 2 of 2
Honorable Robert W. Lehrburger
April 30, 2019
Page 2


        Sanofi has issued subpoenas for documents of Stonehill. Stonehill has produced
documents in response to the subpoenas and served a privilege log. Sanofi is in the process of
reviewing Stonehill’s privilege log and reserves its rights to challenge Stonehill’s assertions of
privilege and the adequacy of Stonehill’s document production.

        D.     Interrogatories and Requests for Admission

        Pursuant to Paragraph II.a.1. of the Fifth Amended Discovery Plan and Scheduling Order,
on October 30, 2018 the parties served Interrogatories and Requests for Admission on each
other. On December 20, 2018, the parties served on each other answers, responses, and
objections to Interrogatories and Requests for Admission.

III.    Expert Discovery

        Expert discovery is proceeding as outlined in Paragraph II.a of the Sixth Amended
Discovery Plan and Scheduling Order. Consistent therewith, the Trustee identified seven expert
witnesses and served seven written reports of such expert witnesses on January 25, 2019.
Depositions of the Trustee’s expert witnesses have been completed. Sanofi identified six expert
witnesses and served seven written reports of such witnesses (one witness is responding to
multiple reports) on April 5, 2019. Depositions of Defendant’s expert witnesses and service of
Plaintiff’s rebuttal expert witness reports, if any, will take place on or before June 14, 2019.

IV.     Next Joint Status Letter

        The parties will submit their next joint status letter on Monday, July 1, 2019.


                                      Respectfully submitted,




CAHILL GORDON & REINDEL LLP                        WEIL, GOTSHAL & MANGES LLP


 s/ Charles A. Gilman                               s/ John A. Neuwirth
Charles A. Gilman                                  John A. Neuwirth
80 Pine Street                                     767 5th Avenue
New York, NY 10005                                 New York, NY 10153
Telephone: 212-701-3403                            Telephone: 212-310-8297
cgilman@cahill.com                                 john.neuwirth@weil.com
Attorneys for Plaintiff                            Attorneys for Defendant
